Annual Report Franklin India Growth Fund Your Funds Goal and Main Investments: Franklin India Growth Fund seeks long-term capital appreciation by investing under normal market conditions at least 80% of its net assets in securities of Indian companies, which are defined as those organized under the laws of, with a principal office in, or for which the principal trading market for their securities is in India, that derive 50% or more of total revenue or profit from goods or services produced or sales made in India, or that have 50% or more of their assets in India.1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin India Growth Fund covers the fiscal year ended October 31, 2011. Performance Overview For the 12 months under review, Franklin India Growth Fund  Class A had a -14.53% cumulative total return. The Fund performed better than the -19.99% total return of its benchmark, the MSCI India Index, which is designed to measure stock market performance in India.2 You can find more of the Funds performance data in the Performance Summary beginning on page 7. Economic and Market Overview Indias economy continued to expand at a robust pace over the Funds fiscal year, albeit at a slightly lower rate compared to the previous year due to cyclical headwinds. High inflation and ensuing monetary tightening weighed on investment spending and industrial growth. Private consumption, however, continued to grow at a healthy rate. Growth in the services sector held up well and was supported by increases in exports and agricultural output. We believe gross domestic product expansion could trend lower, however, if cyclical head-winds persist and slower global economic growth weighs on export demand. Currently, the International Monetary Fund expects the Indian economy could grow 7.8% in 2011 and 7.5% in 2012. 1. The Fund currently invests indirectly in Indian companies through FT (Mauritius) Offshore Investments Limited, a wholly owned, collective investment vehicle registered in the Republic of Mauritius. 2. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The index is unmanaged and includes reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Fund's portfolio. The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Funds Statement of Investments (SOI). The SOI begins on page 16. Annual Report | 3 High inflation levels alongside sustained demand pressures led the Reserve Bank of India to maintain the tightening stance it adopted early last year and cumulatively raise its benchmark policy rate 2.5% during the reporting period. Indian corporate earnings reflected these challenges, and a divergence in topline and bottomline growth trends developed over the past few quarters. While topline trends continued to grow at a healthy pace, bottomline profitability was negatively impacted by rising input and borrowing costs. The emergence of cyclical headwinds weighed on Indian equity market performance during the early part of the review period. Policy uncertainty and media coverage of graft probes also dampened investor sentiment. Over the past couple of quarters, increased global risk aversion exacerbated declines and resulted in quality companies trading at what we considered attractive valuations. We believe that although India and the global economy will face challenging times in the near term, India remains relatively well-placed according to a long-term fundamental point of view. Domestic demand served as the Indian economys primary driver and helped insulate it from global developments. High foreign exchange reserves and low external debt during the reporting period provided further cushioning to deal with the global situation, just as they had in 2008. We believe strong domestic structural tailwinds such as consumption and investment could help bolster the economy. Investment Strategy We are research-driven, fundamental investors pursuing a growth strategy. As bottom-up investors focusing primarily on individual securities, we seek to invest in companies whose current market price, in our opinion, does not reflect future growth prospects. We choose companies that have identifiable drivers of future earnings growth and that present, in our opinion, the best trade-off between earnings growth potential, business and financial risk, and valuation. We rely on a team of analysts to help provide in-depth industry expertise and use both qualitative and quantitative analyses to evaluate companies for distinct and sustainable competitive advantages through leading-edge products, intellectual property, product positioning, unique market niches, brand identity, solid management teams, strong balance sheets, above-average or rising margins, and strong returns on capital invested in the business. In choosing equity investments, we also consider such factors as the companys financial strength, managements expertise, the companys growth potential within the industry, and the industrys growth potential. 4 | Annual Report Managers Discussion Our overall goal has been to build a diversified portfolio of high-quality companies that cover the full market capitalization spectrum and that we think are well positioned to take advantage of Indian economic growth. In particular, we believe companies that could benefit from structural growth drivers such as rising consumer spending and infrastructure investment may provide favorable growth opportunities. Some of the large holdings that detracted from Fund performance included Reliance Industries and ICICI Bank. Reliance Industries is Indias largest private sector business enterprise with interests in oil exploration and production, refining and marketing, and petrochemicals. During the period, the companys key oil production block declined in output and weighed on stock performance. However, we viewed the companys scale and proven execution capabilities along with its robust demand outlook over the medium term as key potential strengths. Concerns about monetary tightening adversely impacted the performance of banking stocks, including that of ICICI Bank, one of Indias largest private sector banks. In our view, the company remained fundamentally well equipped to take advantage of the structural opportunity posed by under-penetration of most financial products and services given an expanding target market. TV18 Broadcast, one of Indias leading media companies, declined in value and weighed on Fund performance amid investor concerns over growing industry competition. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the 12 months ended October 31, 2011, the U.S. dollar rose in value relative to the Indian rupee. As a result, the Funds performance was negatively affected by the portfolios predominant investment in securities denominated in the Indian rupee. During the period under review, broad market volatility weighed on Fund performance. However, gains in telecommunication services and consumer staples stocks helped reduce declines.3 A number of the Funds larger holdings contributed to Fund performance. One of Indias key telecommunication services providers, Idea Cellular, benefited from stabilization in tariffs and easing 3. The telecommunication services sector comprises wireless telecommunication services in the SOI. The consumer staples sector comprises food products and personal products in the SOI. competitive pressures. Our analysis suggests the Indian telecommunication services sector could consolidate as new entrants leave the market after facing losses. We also believe demand for data and broadband services could increase over the medium to long term, which could benefit Idea Cellular. Sustained demand for automobiles helped our positions in Mahindra & Mahindra and Bajaj Auto deliver strong performance. Crisil, Indias leading ratings agency, enjoyed strong ties to its parent company, Standard & Poors, and benefited from Indias strong demand for credit. Crisils recent acquisition of an offshore research services firm enhanced its research service capabilities. Thank you for your continued participation in Franklin India Growth Fund. We look forward to serving your future investment needs. 6 | Annual Report Performance Summary as of 10/31/11 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Price and Distribution Information Class A (Symbol: FINGX) Change 10/31/11 10/31/10 Net Asset Value (NAV) -$ $ $ Distributions (11/1/1010/31/11) Long-Term Capital Gain $ Class C (Symbol: FINDX) Change 10/31/11 10/31/10 Net Asset Value (NAV) -$ $ $ Distributions (11/1/1010/31/11) Long-Term Capital Gain $ Advisor Class (Symbol: FIGZX) Change 10/31/11 10/31/10 Net Asset Value (NAV) -$ $ $ Distributions (11/1/1010/31/11) Long-Term Capital Gain $ Annual Report | 7 Performance Summary (continued) Performance1 Cumulative total return excludes sales charges. Average annual total returns and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Advisor Class: no sales charges. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236. The investment manager and administrator have contractually agreed to waive or assume certain expenses so that the common expenses (including the expenses of FT (Mauritius) Offshore Investments Limited but excluding Rule 12b-1 fees) for each class of the Fund do not exceed 1.40% (other than certain nonroutine expenses) until 2/29/12. 8 | Annual Report Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment1 Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. Annual Report | 9 Endnotes Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in developing markets involve heightened risks related to the same fac- tors, in addition to risks associated with these companies smaller size, lesser liquidity and the potential lack of established legal, political, business and social frameworks to support securities markets in the countries in which they operate. The Fund may also experience greater volatility than a fund that is more broadly diver- sified geographically. The Fund is designed for the aggressive portion of a well-diversified portfolio. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Average annual total return represents the average annual change in value of an investment over the periods indicated. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Source: © 2011 Morningstar. The MSCI India Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance in India. 10 | Annual Report Your Funds Expenses As a Fund shareholder, you can incur two types of costs:  Transaction costs, including sales charges (loads) on Fund purchases; and  Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. Annual Report | 11 Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Class A Value 5/1/11 Value 10/31/11 Period* 5/1/1110/31/11 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.70%; C: 2.40%; and Advisor: 1.40%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. 12 | Annual Report Franklin Templeton International Trust Financial Highlights Franklin India Growth Fund Franklin Templeton International Trust Financial Highlights (continued) Franklin India Growth Fund Franklin Templeton International Trust Financial Highlights (continued) Franklin India Growth Fund Franklin Templeton International Trust Statement of Investments, October 31, 2011 Franklin India Growth Fund Shares Value Common Stocks (Cost $1,505,544) 1.6% IT Services 1.6% aCognizant Technology Solutions Corp., A (United States) $ Mutual Funds (Cost $83,002,777) 97.9% Diversified Financial Services 97.9% aFT (Mauritius) Offshore Investments Ltd. (India) Total Investments (Cost $84,508,321) 99.5% Other Assets, less Liabilities 0.5% Net Assets 100.0% $ aNon-income producing. 16 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton International Trust Financial Statements Statement of Assets and Liabilities October 31, 2011 Franklin India Growth Fund Assets: Investments in securities: Cost $ Value $ Investments in FT (Mauritius) Offshore Investments Limited (Note 1) Total value of investments Cash Receivables: Investment securities sold Capital shares sold Affiliates Other assets 12 Total assets Liabilities: Payables: Capital shares redeemed Accrued expenses and other liabilities Total liabilities Net assets, at value $ Net assets consist of: Paid-in capital $ Undistributed net investment income (loss) ) Net unrealized appreciation (depreciation) Accumulated net realized gain (loss) ) Net assets, at value $ Class A: Net assets, at value $ Shares outstanding Net asset value per sharea $ Maximum offering price per share (net asset value per share ÷ 94.25%) $ Class C: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per sharea $ Advisor Class: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ aRedemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin Templeton International Trust Financial Statements (continued) Statement of Operations for the year ended October 31, 2011 Franklin India Growth Fund Net investment income allocated from FT (Mauritius) Offshore Investments Limited: Dividends $ Expenses ) Net investment income allocated from FT (Mauritius) Offshore Investments Limited ) Expenses: Management fees (Note 3a) Administrative fees (Note 3b) Distribution fees: (Note 3c) Class A Class C Transfer agent fees (Note 3e) Custodian fees (Note 4) Reports to shareholders Registration and filing fees Professional fees Trustees fees and expenses Other Total expenses Expenses waived/paid by affiliates (Note 3f) ) Net expenses Net investment income (loss) ) Realized and unrealized gains (losses) on investments allocated from FT (Mauritius) Offshore Investments Limited: Net realized gain (loss) from: Investments Foreign currency transactions ) Net realized gain (loss) Net change in unrealized appreciation (depreciation) on: Investmentsa ) Translation of assets and liabilities denominated in foreign currencies Net change in unrealized appreciation (depreciation) ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) aIncludes $(50,544) of unrealized depreciation on investments held by the India Growth Fund. 18 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton International Trust Financial Statements (continued) Statements of Changes in Net Assets Franklin India Growth Fund Year Ended October 31, Increase (decrease) in net assets: Operations: Net investment income (loss) $ ) $ ) Net realized gain (loss) from investments and foreign currency transactions Net change in unrealized appreciation (depreciation) on investments and translation of other assets and liabilities denominated in foreign currencies ) Net increase (decrease) in net assets resulting from operations ) Distributions to shareholders from: Net investment income: Class A  ) Class C  ) Advisor Class  ) Net realized gains: Class A ) ) Class C ) ) Advisor Class ) ) Total distributions to shareholders ) ) Capital share transactions: (Note 2) Class A Class C Advisor Class ) Total capital share transactions ) Net increase (decrease) in net assets Net assets: Beginning of year End of year $ $ Undistributed net investment income (loss) included in net assets: End of year $ ) $ ) Annual Report | The accompanying notes are an integral part of these financial statements. | 19 Franklin Templeton International Trust Notes to Financial Statements Franklin India Growth Fund 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of four separate funds. The Franklin India Growth Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. The Fund offers three classes of shares: Class A, Class C, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The Fund operates using a master fund/feeder fund structure and primarily invests indirectly in the securities of Indian companies through FT (Mauritius) Offshore Investments Limited (Portfolio), an entity registered with and regulated by the Mauritius Financial Services Commission, which shares the same investment objective as the Fund. The accounting policies of the Portfolio, including the Portfolios security valuation policies, will directly affect the recorded value of the Funds investment in the Portfolio. The financial statements of the Portfolio, including the Statement of Investments, are included elsewhere in this report and should be read in conjunction with the Funds financial statements. At October 31, 2011, the Fund owned 100% of the outstanding shares of the Portfolio. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. The Fund has procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach which may use related 20 | Annual Report Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin India Growth Fund 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) a. Financial Instrument Valuation (continued) or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Fund may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair value may differ significantly from the values that would have been used had an active market existed. The Funds investment in the Portfolio shares is valued at the Portfolios net asset value per share. Valuation of securities by the Portfolio is discussed in Note 1(a) of the Portfolios Notes to Financial Statements, which are included elsewhere in this report. b. Income and Deferred Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. The Fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of October 31, 2011, and for all open tax years, the Fund has determined that no provision for income tax is required in the Funds financial statements. Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. The Funds investment in the Portfolio may be subject to income and withholding taxes in Mauritius and/or India which are discussed in Note 1(c) of the Portfolios Notes to Financial Statements. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions, including investments in the Portfolio, are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may Annual Report | 21 Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin India Growth Fund 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) c. Security Transactions, Investment Income, Expenses and Distributions (continued) differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. The Fund records its proportionate share of the Portfolios income, expenses and realized and unrealized gains and losses daily. In addition, the Fund accrues its own expenses. d. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. e. Guarantees and Indemnifications Under the Trusts organizational documents, its officers and directors are indemnified by the Trust against certain liabilities arising out of the performance of their duties to the Trust. Additionally, in the normal course of business, the Trust, on behalf of the Fund, enters into contracts with service providers that contain general indemnification clauses. The Trusts maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Trust that have not yet occurred. Currently, the Trust expects the risk of loss to be remote. 22 | Annual Report Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin India Growth Fund 3. TRANSACTIONS WITH AFFILIATES (continued) a. Management Fees Effective May 1, 2011, the Fund pays an investment management fee to Advisers equal to 20% of the total management fee with the remainder to be paid by the Portfolio. The total management fee is paid based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion Prior to May 1, 2011, the Fund paid fees to Advisers equal to 20% of the total management fee with the remainder to be paid by the Portfolio based on the average on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion Under a subadvisory agreement, FT India, an affiliate of Advisers, provides subadvisory services to the Fund. The subadvisory fee is paid by Advisers based on the average daily net assets, and is not an additional expense of the Fund. b. Administrative Fees The Fund pays an administrative fee to FT Services of 0.20% per year of the average daily net assets of the Fund. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. 24 | Annual Report Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin India Growth Fund 3. TRANSACTIONS WITH AFFILIATES (continued) c. Distribution Fees (continued) In addition, under the Funds Class C compensation distribution plan, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % The Board of Trustees has set the current rate at 0.30% per year for Class A shares until further notice and approval by the Board. d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the year: Sales charges retained net of commissions paid to unaffiliated broker/dealers $ CDSC retained $ e. Transfer Agent Fees For the year ended October 31, 2011, the Fund paid transfer agent fees of $165,034, of which $94,770 was retained by Investor Services. f. Waiver and Expense Reimbursements Advisers and FT Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the fund so that the common expenses (i.e. a combination of management fees, administrative fees, and other expenses, including the Funds share of the Portfolios allocated expenses, but excluding distribution fees, and acquired fund fees and expenses) for each class of the Fund do not exceed 1.40% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until February 28, 2012. Annual Report | 25 Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin India Growth Fund 4. EXPENSE OFFSET ARRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the year ended October 31, 2011, there were no credits earned. 5. INCOME TAXES The tax character of distributions paid during the years ended October 31, 2011 and 2010, was as follows: Distributions paid from: Ordinary income $  $ Long term capital gain $ $ At October 31, 2011, the cost of investments, net unrealized appreciation (depreciation) and undistributed long term capital gains including the holdings of the Portfolio for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Distributable earnings  undistributed long term capital gains $ The Portfolio is a disregarded entity for United States Federal income tax purposes. Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign currency transactions, passive foreign investment company shares, non-deductible expenses, offering costs and wash sales. 6. INVESTMENT TRANSACTIONS Purchases and sales of investments including transactions from the Portfolio (excluding short term securities) for the year ended October 31, 2011, aggregated $55,115,818 and $33,973,977, respectively. 26 | Annual Report Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin India Growth Fund 7. CONCENTRATION OF RISK Investing in Indian equity securities through the Portfolio may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 8. CREDIT FACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $750 million (Global Credit Facility) which matures on January 20, 2012. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.08% based upon the unused portion of the Global Credit Facility, which is reflected in other expenses on the Statement of Operations. During the year ended October 31, 2011, the Fund did not use the Global Credit Facility. 9. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. Annual Report | 27 Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin India Growth Fund 9. FAIR VALUE MEASUREMENTS (continued) For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At October 31, 2011, all of the Funds investments in securities and in securities through the Portfolio carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 10. NEW ACCOUNTING PRONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP (Generally Accepted Accounting Principles) and IFRS (International Financial Reporting Standards) and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Fund is currently reviewing the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. 28 | Annual Report Franklin Templeton International Trust Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Franklin India Growth Fund In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin India Growth Fund (the Fund) at October 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California December 16, 2011 Annual Report | 29 Franklin Templeton International Trust Tax Designation (unaudited) Franklin India Growth Fund Under Section 852(b)(3)(C) of the Internal Revenue Code (Code), the Fund designates the maximum amount allowable but no less than $2,513,018 as a long term capital gain dividend for the fiscal year ended October 31, 2011. Under Section 854(b)(2) of the Code, the Fund designates the maximum amount allowable but no less than $832,304 as qualified dividends for purposes of the maximum rate under Section 1(h)(11) of the Code for the fiscal year ended October 31, 2011. Distributions, including qualified dividend income, paid during calendar year 2011 will be reported to shareholders on Form 1099-DIV in January 2012. Shareholders are advised to check with their tax advisors for information on the treatment of these amounts on their individual income tax returns. 30 | Annual Report Franklin Templeton International Trust Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen and Address Position Time Served by Board Member* Other Directorships Held Lori A. Weber (1964) Vice President Since May 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Assistant Secretary, Templeton Investment Counsel, LLC; and officer of 45 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Charles B. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Franklin Resources, Inc. (Resources), which is the parent company of the Funds investment manager and distributor. Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Resources. Note 1: Charles B. Johnson is the father of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Funds Audit Committee since 2006. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. Annual Report | 35 FT (Mauritius) Offshore Investments Limited Statement of Investments, October 31, 2011 (Expressed in U.S. Dollars) Country Shares Value Common Stocks 91.1% Auto Components 2.1% Bosch Ltd. India $ Exide Industries Ltd. India Automobiles 6.1% Bajaj Auto Ltd. India Mahindra & Mahindra Ltd. India Tata Motors Ltd., A India Chemicals 4.1% Asian Paints Ltd. India Grasim Industries Ltd. India Commercial Banks 13.3% HDFC Bank Ltd. India ICICI Bank Ltd. India IndusInd Bank Ltd. India Standard Chartered PLC, IDR United Kingdom Union Bank of India Ltd. India Construction & Engineering 1.5% Larsen & Toubro Ltd. India Voltas Ltd. India Construction Materials 0.7% India Cements Ltd. India Diversified Financial Services 5.0% Crisil Ltd. India Kotak Mahindra Bank Ltd. India Electric Utilities 2.3% Power Grid Corp. of India Ltd. India Food Products 1.0% Nestle India Ltd. India Gas Utilities 1.9% GAIL India Ltd. India Independent Power Producers & Energy Traders 1.6% NTPC Ltd. India IT Services 14.0% Infosys Ltd. India Tata Consultancy Services Ltd. India Wipro Ltd. India Annual Report | 37 FT (Mauritius) Offshore Investments Limited Statement of Investments, October 31, 2011 (continued) (Expressed in U.S. Dollars) Country Shares Value Common Stocks (continued) Machinery 2.9% Cummins India Ltd. India $ Thermax Ltd. India Media 1.7% Jagran Prakashan Ltd. India aNetwork 18 Media & Investments Ltd. India aTV18 Broadcast Ltd. India Metals & Mining 6.2% Gujarat Mineral Development Corp. Ltd. India Hindalco Industries Ltd. India JSW Steel Ltd. India Steel Authority of India Ltd. India Tata Steel Ltd. India Oil, Gas & Consumable Fuels 11.7% Bharat Petroleum Corp. Ltd. India Coal India Ltd. India Great Eastern Shipping Co. Ltd. India Oil & Natural Gas Corp. Ltd. India Reliance Industries Ltd. India Personal Products 2.0% Marico Ltd. India Pharmaceuticals 3.0% Cadila Healthcare Ltd. India Dr. Reddys Laboratories Ltd. India Wireless Telecommunication Services 10.0% Bharti Airtel Ltd. India aIdea Cellular Ltd. India Total Common Stocks (Cost $77,997,100) Other Assets, less Liabilities 8.9% Net Assets 100.0% $ See Abbreviations on page 48. aNon-income producing. 38 | The accompanying notes are an integral part of these financial statements. | Annual Report FT (Mauritius) Offshore Investments Limited Notes to Financial Statements (Expressed in U.S. Dollars) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES FT (Mauritius) Offshore Investments Limited (Portfolio) is registered with and regulated by the Mauritius Financial Services Commission. The Portfolio was formed for the purpose of facilitating the Franklin India Growth Funds (Fund) purchase of securities of a wide selection of Indian companies, consistent with the Funds investment strategies and has elected to be treated as a disregarded entity for United States federal income tax purposes. At October 31, 2011, the Fund owned 100% of the Portfolio. The following summarizes the Portfolios significant accounting policies. a. Financial Instrument Valuation The Portfolios investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Funds Board of Trustees, the Portfolio may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. The Portfolio follows the Funds procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Portfolio primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Portfolio may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. 42 | Annual Report FT (Mauritius) Offshore Investments Limited Notes to Financial Statements (continued) (Expressed in U.S. Dollars) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) a. Financial Instrument Valuation (continued) Trading in securities on foreign securities stock exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Portfolio. As a result, differences may arise between the value of the Portfolios portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Portfolio. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Portfolio may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Funds Board of Trustees. The Portfolio does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. Annual Report | 43 FT (Mauritius) Offshore Investments Limited Notes to Financial Statements (continued) (Expressed in U.S. Dollars) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) c. Income Taxes The Portfolio conducts its investment activities in India as a tax resident of Mauritius and expects to obtain benefits under the double taxation treaty between Mauritius and India (Treaty). To obtain benefits under the Treaty, the Portfolio must meet certain tests and conditions, including the establishment of Mauritius tax residence and related requirements. The Portfolio has obtained a certificate from the Mauritius tax authorities and believes that such certification is evidence that it is a resident of Mauritius under the Treaty. A company which is a tax resident in Mauritius under the Treaty and has no branch or permanent establishment in India, will not be subject to capital gains tax in India on the sale of Indian securities but is subject to Indian withholding tax on interest earned on Indian securities at the rate of 21.115% (which includes surcharges). There is no withholding tax in India in respect of dividends paid by Indian companies and such dividends are exempt in the hands of the shareholders. The Portfolio holds a Category 1 Global Business License for the purpose of the Financial Services Act 2007 and under current laws and regulations, is subject to tax in Mauritius at the rate of 15% on its net income. However, the Portfolio is entitled to a deemed tax credit equivalent to the higher of actual foreign tax suffered or a presumed foreign tax equivalent of 80% of the Mauritian tax on its foreign source income. Thus, the effective tax rate in Mauritius should not exceed 3% (i.e. 15% less 80% of 15%). Indian companies making distributions are, however, liable to a dividend distribution tax equivalent to 16.995% of the dividends distributed. A company holding at least 5% of the share capital of an Indian company and receiving dividends from that Indian company may claim a credit for tax paid by the Indian company on its profits out of which the dividends were distributed including the dividend distribution tax. No Mauritian capital gains tax is payable on profits arising from sale of securities, and any dividends and redemption proceeds paid by the Portfolio to its shareholders will be exempt from withholding or other tax. The Portfolio continues to: (i) comply with the requirements of the Treaty; (ii) be a tax resident of Mauritius; and (iii) maintain that its central management and control resides in Mauritius, and therefore management believes that the Portfolio will be able to obtain the benefits of the Treaty. Accordingly, no provision for Indian income taxes has been made in the accompanying financial statements of the Portfolio for taxes related to capital gains or dividends. The foregoing is based upon current interpretation and practice and is subject to future changes in Indian or Mauritian tax laws and in the Treaty. 44 | Annual Report FT (Mauritius) Offshore Investments Limited Notes to Financial Statements (continued) (Expressed in U.S. Dollars) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) d. Security Transactions, Investment Income and Expenses Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Estimated expenses are accrued daily. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Portfolio is notified of the ex-dividend date. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Portfolios organizational documents, the Portfolios officers and directors are indemnified by the Portfolio against certain liabilities arising out of the performance of their duties to the Portfolio. Additionally, in the normal course of business, the Portfolio enters into contracts with service providers that contain general indemnification clauses. The Portfolios maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Portfolio that have not yet occurred. Currently, the Portfolio expects the risk of loss to be remote. 2. SHARES OF BENEFICIAL INTEREST At October 31, 2011, there were an unlimited number of shares authorized (without par value). Transactions in the Portfolios shares were as follows: Year Ended October 31, Shares Amount Shares Amount Shares sold $ $ Shares redeemed ) Net increase (decrease) $ ) $ ) 3. TRANSACTIONS WITH AFFILIATES Franklin Resources, Inc. is the holding company of Franklin Advisers, Inc. (Advisers) which is the investment manager of the Portfolio. Annual Report | 45 FT (Mauritius) Offshore Investments Limited Notes to Financial Statements (continued) (Expressed in U.S. Dollars) 3. TRANSACTIONS WITH AFFILIATES (continued) a. Management Fees Effective May 1, 2011, The Portfolio pays an investment management fee to Advisers equal to 80% of the total management fee with the remainder to be paid by the Fund based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion Prior to May 1, 2011, the Portfolio paid fees to Advisers equal to 80% of the total management fee with the remainder to be paid by the Fund based on the average daily net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to and including $1 billion % Over $1 billion, up to and including $5 billion % Over $5 billion, up to and including $10 billion % Over $10 billion, up to and including $15 billion % Over $15 billion, up to and including $20 billion % In excess of $20 billion b. Administrative Fees The Portfolio pays an administrative fee to International Financial Services Limited (IFS), a Mauritius company, an annual fee of $30,000 plus reimbursement of certain expenses. Certain directors of the Portfolio are also directors of IFS. 4. INVESTMENT TRANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended October 31, 2011, aggregated $53,610,274 and $33,973,377, respectively. 5. CONCENTRATION OF RISK Investing in Indian equity securities through the Portfolio may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values, less liquidity, expropriation, confiscatory taxation, nationalization, exchange control regulations (including currency blockage), differing legal standards and changing local and regional economic, political and social conditions, which may result in greater market volatility. 46 | Annual Report FT (Mauritius) Offshore Investments Limited Notes to Financial Statements (continued) (Expressed in U.S. Dollars) 6. FAIR VALUE MEASUREMENTS The Portfolio follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Portfolios own market assumptions (unobservable inputs). These inputs are used in determining the value of the Portfolios investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Portfolios own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Portfolio adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At October 31, 2011, all of the Portfolios investments in securities carried at fair value were valued using Level 1 inputs. For detailed categories, see the accompanying Statement of Investments. 7. NEW ACCOUNTING PRONOUNCEMENTS In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The amendments in the ASU will improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. GAAP (Generally Accepted Accounting Principles) and IFRS (International Financial Reporting Standards) and include new guidance for certain fair value measurement principles and disclosure requirements. The ASU is effective for interim and annual periods beginning after December 15, 2011. The Portfolio is currently reviewing the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. Annual Report | 47 FT (Mauritius) Offshore Investments Limited Notes to Financial Statements (continued) (Expressed in U.S. Dollars) 8. SUBSEQUENT EVENTS The Portfolio has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. ABBREVIATIONS Currency IDR -International Depositary Receipt 48 | Annual Report FT (Mauritius) Offshore Investments Limited Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of FT (Mauritius) Offshore Investments Limited In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of FT (Mauritius) Offshore Investments Limited (the Portfolio) at October 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the periods presented, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at October 31, 2011 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California December 16, 2011 Annual Report | 49 Franklin Templeton International Trust Shareholder Information Franklin India Growth Fund Proxy Voting Policies and Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive the Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 50 | Annual Report This page intentionally left blank. This page intentionally left blank. Economic and Market Overview Global stocks generally entered the reporting period with positive momentum as considerable policy support in the developed world helped sustain global economic growth and corporate earnings remained strong. Additionally, the emerging world continued to lead the recovery as many emerging economies returned to or exceeded pre-crisis activity levels. At the beginning of the period regional conditions diverged widely, leading to more profound differences in economic policies around the world. In emerging and frontier markets, rapid credit and capacity growth prompted monetary consolidation and tighter lending standards to counter inflationary forces, while in Europe, leaders also initially focused on inflation despite gathering pressure from debt and growth headwinds. U.S. policymakers, however, prioritized growth, responding aggressively to signs of an economic slowdown with a second round of quantitative easing that started in November and extending Bush-era tax cuts early in the reporting period. This strengthening economic recovery was generally favorable for global equity markets. Despite the initial market strength and economic stabilizing efforts around the world, a confluence of events in the early months of 2011 significantly escalated stock volatility. First, civil insurrections swept the Middle East and North Africa (MENA) region as democracy advocates deposed a number of longstanding regimes, leading to further instability in the region and heightened volatility in global oil and gas markets. Then, Japan suffered its biggest earthquake on record, followed by a destructive tsunami and nuclear crisis. These events led to sharp market declines in Japan and across the globe. Yet, despite the dramatic headlines and pronounced market volatility, global stocks largely weathered this turmoil, underpinned by accommodative policy and economic and earnings resilience. More significant setbacks came later in the review period, including the downgrade of the U.S. long-term credit rating to AA+ from AAA in August after a last-minute budget compromise narrowly averted a government shutdown. Sovereign debt burdens and economic growth headwinds emerged as leading sources of investor concern, and Europe became the primary region of focus given its debt complications and growth challenges. Over the course of the reporting period, Greece, Portugal and Ireland accepted bailouts, Spains and Italys credit ratings were downgraded, and many European governments imposed painful austerity measures seeking to shrink fiscal deficits. By period end, policymakers had increased the size of the European Financial Stability Facility  the regions bailout fund  to one trillion euros and agreed to provide financing and capital to stressed regional lenders. Europes greater policy 4 | Annual Report commitment generally helped stocks rebound sharply in October, aided further by benign economic data, resilient corporate profits and a general sense among investors that equities had become oversold. However, for the reporting period, global developed, emerging and frontier market stocks, as measured by the MSCI ACWI FM, ultimately declined as many investors avoided perceived risk and sought traditional safe havens like gold, reserve currencies and fixed income securities. Investment Strategy We manage the Fund using a multi-manager approach. While we have overall responsibility for the Funds investments, we work and subcontract with Franklin Templetons local asset management teams (subadvisors) to determine regional and country allocations, and each subadvisor is responsible for selecting investments for that portion of the Funds portfolio allocated to it. We work closely with the subadvisors to develop local portfolios of securities seeking to outperform the relevant market of each region and combine those portfolios into a single global growth equity fund. The Funds actual exposure to various regions and markets will vary from time to time according to our and the sub-advisors opinions as to the prevailing conditions and prospects for these markets. Using a growth-oriented investment style, we seek to invest in growth-oriented equity securities of companies listed on the stock markets in developed, emerging and frontier regions and countries around the world, with the benefit of local knowledge and market insight. When choosing equity investments for the Fund, we and the subadvisors apply a research-driven, bottom-up, fundamental long-term approach, focusing on the market price of a companys securities relative to our and the subadvisors evaluations of the companys long-term earnings, asset value and cash flow potential. We seek to invest in financially strong companies with favorable growth potential and sustainable competitive advantages. We also consider a companys price/earnings ratio, profit margins and liquidation value. Managers Discussion Since inception, the Fund has employed its investment strategy of allocating assets to all major world regions, across all major markets (developed, emerging and frontier) across the market capitalization spectrum (small- to large-cap), all while selecting local securities seeking to outperform the relevant market of each region. We believe that successful global investing can benefit from combining a global investment perspective with local insight, presence and focus. Annual Report | 5 Top 10 Countries 10/31/11 % of Total Net Assets U.S. % U.K. % Japan % Canada % Australia % China % Netherlands % Brazil % South Korea % France % During the reporting period, we followed this philosophy by managing the Fund seeking to take advantage of the global investment expertise of Franklins local, on-the-ground portfolio managers located in regions around the world focused on their specific areas of geographic expertise. At period-end, the Funds largest weightings continued to be in the U.S., Europe and Asia-Pacific ex-Japan region. Consistent with our belief that many emerging and frontier markets solid underlying fundamentals could offer strong medium-to long-term growth potential, we assigned our largest overweighted allocations relative to the benchmark MSCI ACWI FM to the Asia-Pacific ex-Japan region, the MENA region and Brazil. Conversely, we assigned our largest relative underweighted allocations to the U.S., Japan and Europe. Since the Funds launch, its Japanese, Canadian, MENA and Brazilian weightings increased, while its European and Asia-Pacific ex-Japan weightings decreased slightly. Relative to the benchmark, during the reporting period we increased our overweighted allocations to Canada, Brazil, MENA and South Korea while maintaining above-benchmark positions in Asia-Pacific ex-Japan. Conversely, during the reporting period we increased our relative underweightings in the U.S. and Europe. We allocated more to Japan after investor concerns about the earthquake and tsunami in March caused Japanese stocks to decline significantly, making their long-term valuations more attractive to us, but we maintained an overall underweighted allocation. Specifically, in Japan we increased our weightings primarily to the materials, consumer staples, information technology (IT) and health care sectors.2 In Canada, we increased our weightings to the materials and energy sectors, and in Brazil we increased our weightings to the industrials, consumer discretionary and materials sectors.3 In the MENA region, the weighting increase was driven by heavier allocations to Kuwait, the United Arab Emirates (UAE) and Qatar, which was one of the regions best-performing markets due to continued strong growth projections, higher salaries for government and military employees, and news of major infrastructure projects linked to the 2022 FIFA 2. The materials sector comprises chemicals, construction materials, containers and packaging, and metals and mining in the SOI. The consumer staples sector comprises beverages, food and staples retailing, food products and household products in the SOI. The IT sector comprises communications equipment; computers and peripherals; electronic equipment, instruments and components; Internet software and services; IT services; office electronics; semiconductors and semiconductor equipment; and software in the SOI. The health care sector comprises biotechnol-ogy, health care equipment and supplies, health care providers and services, health care technology, life sciences tools and services, and pharmaceuticals in the SOI. 3. The energy sector comprises energy equipment and services; and oil, gas and consumable fuels in the SOI. The industrials sector comprises aerospace and defense, air freight and logistics, building products, commercial services and supplies, construction and engineering, electrical equipment, industrial conglomerates, machinery, road and rail, trading companies and distributors, and transportation infrastructure in the SOI. The consumer discretionary sector comprises auto components; automobiles; distributors; diversified consumer services; hotels, restaurants and leisure; household durables; Internet and catalog retail; media; multiline retail; specialty retail; and textiles, apparel and luxury goods in the SOI. 6 | Annual Report World Cup. In Europe, our largest weighting decrease was in the U.K., primarily within the industrials and consumer discretionary sectors. Although our allocation to the U.S. stayed relatively the same at period-end, we decreased our weightings primarily in the IT and telecommunication services sectors.4 Although we remained overweighted in Asia-Pacific ex-Japan relative to the benchmark, our reduced exposures to India and China drove our decreased overall weighting in the region. From a sector standpoint, the Funds largest weightings at period-end were in the IT, financials, industrials and consumer discretionary sectors.5 Relative to the benchmark index, our largest overweighted allocations were in the industrials, IT and consumer discretionary sectors. During the period under review, slow economic growth in developed market countries and decelerating growth in emerging market countries increased fears about the possibility of another global recession. As a result, investors seemed to indiscriminately shed assets they perceived as risky, with the global flight from emerging market assets being particularly severe. In this risk-averse environment, developed market stocks as a whole suffered a less substantial decline than emerging and frontier market stocks, with the Funds overall emerging and frontier market holdings generally underperforming their developed market counterparts. However, relative to the benchmark MSCI ACWI FM, our stock selection within emerging and frontier markets largely offset the negative effects of our overweighted allocations to these markets during the period. Key detractors from the Funds relative performance during the reporting period included underweighted allocations and stock selection in the more defensive health care and consumer staples sectors, as well as no utilities sector holdings, in the U.S.6 In the U.K., some off-benchmark consumer discretionary holdings and a lack of exposure to the strong-performing energy sector hindered relative performance. Stock selection in Hong Kong and Australia also hurt relative results. 4. The telecommunication services sector comprises diversified telecommunication services and wireless telecommunication services in the SOI. 5. The financials sector comprises capital markets, commercial banks, diversified financial services, insurance, real estate management and development, and thrifts and mortgage finance in the SOI. 6. The utilities sector comprises electric utilities in the SOI. Top 10 Industries 10/31/11 % of Total Net Assets Diversified Financial Services % Oil, Gas & Consumable Fuels % Software % Commercial Banks % Chemicals % Computers & Peripherals % Insurance % Electrical Equipment % Transportation Infrastructure % IT Services % Annual Report | 7 In terms of individual detractors from relative performance, our off-benchmark position in U.K. carpet and floor covering retailer Carpetright had a large negative impact due to investor concerns about U.K. consumer spending. We remain encouraged about Carpetrights long-term prospects, however, as the company took various measures such as renegotiating with its suppliers and expanding its product offerings. Other detractors from relative performance included off-benchmark positions in Flughafen Wien, an Austrian holding company engaged in the operation of the Vienna International Airport, and Halfords Group,7 a U.K.-based automotive and leisure products retailer. Within our emerging market positions, Chinese retailer Parkson Retail Group and Hong Kong Exchanges & Clearing (HKEC) hurt relative performance. Parkson Retail Group, a part of Parkson Holdings Group, which also has a presence in Malaysia and Vietnam, operates an extensive network of department stores in China and, in our analysis, offers us exposure to the countrys strong domestic demand and the potential rise in consumers discretionary spending. HKEC was affected by short-term earnings concerns due to a decline in securities turnover during the period. HKEC, the holding company for the Stock Exchange of Hong Kong, Hong Kong Futures Exchange and Hong Kong Securities Clearing Company, is one of the worlds largest exchange owners by market capitalization. In our opinion, the company could be a key beneficiary of the ongoing structural increase in capital inflows to the region and any liberalization of the Chinese renminbi. Within our frontier market holdings, the UAEs Depa weighed on relative performance as the high-end interior contractors stock weakened during the period due to investors heightened risk aversion to the MENA market in general because of unrest in the region. The company remained fundamentally sound, in our view, as its diversification strategy outside its home market continued to show positive results and demand increased for its interior services and turnkey solutions. Despite the Funds negative results since inception, it had many contributors to relative performance during the reporting period. From a country perspective, major contributors were an underweighted allocation and stock selection in Japan and an overweighted allocation and stock selection in Ireland, as well as stock selection in South Korea and Thailand. In Japan, a lack of exposure to the poor-performing utilities sector aided performance. In Thailand, off-benchmark investments in certain high-performing stocks drove relative results. At the sector level, the Funds relative performance was boosted largely by stock selection in the financials sector, particularly in the U.K., and the materials sector, notably in the U.S. and Australia, and no such holdings in the U.K. Stock 7. No longer held at period-end. 8 | Annual Report selection in the IT sector also contributed to relative results. Although overweighting in the industrials sector hurt relative results, stock selection more than offset the negative effect and the sector overall aided relative performance. In terms of individual holdings, a top contributor to relative performance was Petrohawk Energy,7 a U.S. oil and natural gas company whose share price soared following an acquisition offer by BHP Billiton, a leading global resources company based in Australia. Also among the top contributors were U.S.-based clothing manufacturer Ralph Lauren, which benefited from strong global sales growth, and U.S.-based global payment solutions provider MasterCard, which generated higher debit and credit purchase volume and transaction growth. Other overall key relative contributors were off-benchmark positions in Ireland-based international gaming company Paddy Power and Lancashire Holdings, a global insurance provider operating in the U.K. and Bermuda, which delivered strong results during a challenging period for the financials sector. Within our emerging market holdings, a top contributor was China Shenhua Energy, the countrys largest coal producer. In addition to focusing on the coal and power businesses, China Shenhua also provides dedicated port loading, transportation and storage services to the coal industry. The company has a strong execution track record and, in our view, could continue to benefit from Chinas economic growth and rising electricity demand. Within our frontier market holdings, a contributor was Qatar National Bank, the countrys biggest lender by assets. The commercial banks stock benefited from the companys strong earnings and investors favorable sentiment toward Qatars banking sector, which strengthened during the period due to double-digit loan growth. The countrys recent measure to increase government salaries, in our opinion, could further support lending activity and improve asset quality. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the period since the Funds December 16, 2010, inception through October 31, 2011, the U.S. dollar fell in value relative to most currencies. As a result, the Funds performance was positively affected by the portfolios substantial investment in securities with non-U.S. currency exposure. However, one cannot expect the same result in future periods. Top 10 Holdings 10/31/11 Company % of Total Sector/Industry, Country Net Assets Franklin India Growth Fund, Advisor Class % Diversified Financial Services, India Apple Inc. % Computers & Peripherals, U.S. Koninklijke Vopak NV % Transportation Infrastructure, Netherlands SPDR S&P ASX 200 ETF % Diversified Financial Services, Australia EMC Corp. % Computers & Peripherals, U.S. Anheuser-Busch InBev NV % Beverages, Belgium De La Rue PLC % Commercial Services & Supplies, U.K. Fugro NV % Energy Equipment & Services, Netherlands International Personal Finance PLC % Diversified Financial Services, U.K. Praxair Inc. % Chemicals, U.S. Annual Report | 9 Persistent pressure on sovereign debt markets created resistance to a sustained recovery in global developed markets due to investor concerns about large debt levels in many countries. Although serious headwinds exist, we believe the global economy may not enter another recession in the near term and pockets of opportunity exist for bottom-up stock selections as company-level fundamentals and valuations remain attractive in our view. Recent developments suggested that pessimism about economic growth might be overdone. In contrast, although emerging market growth rates slowed somewhat, they remain generally buoyant particularly in comparison with developed markets. Many emerging countries in Asia are stronger than they were during the Asian economic crisis in 1997-98 and have higher foreign exchange reserves. At period-end, in the U.S. company-level fundamentals remained strong, with many companies continuing to report robust earnings and maintaining healthy balance sheets and high cash levels. In the eurozone, sovereign debt fears persisted as various governments and central banks attempted to resolve several economic, monetary and fiscal issues. Despite the breadth and depth of these issues, we believe many companies with strong fundamentals, solid balance sheets and attractive valuations remain available for investment. In Japan, abundant domestic expenditure resulting from rebuilding efforts after the March earthquake and tsunami could offset much of the negative effects of a stronger yen and cooling external demand that pressured exports, and help spur economic growth. Meanwhile, in Brazil, whose equity market performed poorly due to slower economic growth caused by a global commodity price correction, economic growth could accelerate as the country invests heavily on new infrastructure projects for the upcoming 2orld Cup and 2016 Summer Olympics. We continue to hold the fundamental belief that emerging and frontier markets can be an essential part of global equity portfolios and should grow in importance in the future. We are comfortable with the long-term growth potential of emerging and frontier markets as we seek to take advantage of our local presence and expertise in those areas. Emerging markets have constituted a large and growing percentage of overall global output, as well as captured a large percentage of global consumption of most commodities, world exports and inflows of foreign direct investment (FDI). Based on our assessment, long-term growth prospects could continue to outweigh potential short-term volatility 10 | Annual Report arising from increases in investor risk aversion that could impact capital flows into these markets. Emerging economies have generally continued to benefit from stronger fundamentals than many developed economies  in our view, as of period-end growth potential remains positive, historical and relative valuations are reasonable and inflationary pressures, which largely contributed to volatility during the reporting period, have started to wane as food and commodity prices softened and global economic growth projections moderated. We, therefore, believe we may have reached a peak in the inflationary and interest rate hike cycle and think authorities in key emerging countries could refocus monetary policy from containing inflation and preventing economic overheating to preserving and protecting economic growth. Unlike many developed market countries that have already reached historically low interest rate levels, many emerging market countries appear to have the flexibility to loosen monetary policy to accommodate and support domestic growth in a weaker global growth environment. In our opinion, the potential risk/reward trade-off favors many emerging markets over developed markets. As investors become increasingly aware that much of the major economic risks appear to be skewed to the developed world, capital flows may seek the potential for higher growth and yields in emerging markets. Therefore, at period-end, the Fund remained strategically overweighted in emerging and frontier markets relative to the benchmark. However, we also continue to take an in-depth, bottom-up approach in seeking to identify and invest in what we consider high-quality U.S. and European companies that demonstrate sustainable long-term growth potential, superior profitability, and meaningful competitive advantages and have the potential to benefit from any long-term growth in emerging and frontier markets. In our analysis, many companies in the developed world have strong fundamentals and attractive valuations, and we believe ample opportunities exist in these markets. Globally, our focus remains on those companies that we believe are financially strong and have favorable growth potential and sustainable competitive advantages. Although global market factors are likely to continue to weigh on market sentiment and may cause additional volatility in the months ahead, we continue to see opportunity in equities globally. Annual Report | 11 Performance Summary as of 10/31/11 Your dividend income will vary depending on dividends or interest paid by securities in the Funds portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Funds dividends and capital gain distributions, if any, and any unrealized gains or losses. Annual Report | 13 Performance Summary (continued) Performance1 Cumulative total return excludes sales charges. Aggregate total returns and value of $10,000 investment include maximum sales charges. Class A: 5.75% maximum initial sales charge; Class C: 1% contingent deferred sales charge in first year only; Class R/Advisor Class: no sales charges. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. For most recent month-end performance, go to franklintempleton.com or call (800) 342-5236. The investment manager and administrator have contractually agreed to waive or assume certain expenses so that the common expenses (excluding Rule 12b-1 fees) for each class do not exceed 1.25% (other than certain nonroutine expenses) until 3/1/12. 14 | Annual Report Performance Summary (continued) Endnotes Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in emerging market countries involve heightened risks related to the same factors, in addition to those associated with these markets smaller size, lesser liquidity and lack of established legal, political, business and social frameworks to support securities markets. Smaller company stocks have historically had more price volatility than large-company stocks, particularly over the short term. The Fund is designed for the aggressive portion of a well-diversified portfolio. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. If the manager and administrator had not waived fees, the Funds total returns would have been lower. 2. Cumulative total return represents the change in value of an investment over the periods indicated. 3. Aggregate total return represents the change in value of an investment over the period indicated. Since the Fund has existed for less than one year, average annual total returns are not available. 4. These figures represent the value of a hypothetical $10,000 investment in the Fund over the periods indicated. 5. In accordance with SEC rules, we provide standardized total return information through the latest calendar quarter. 6. Figures are as stated in the Funds prospectus current as of the date of this report. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 7. Source: MSCI, Inc. MSCI ACWI FM Index is a free float-adjusted, market capitalization-weighted index designed to measure equity market performance of global developed, emerging and frontier markets. Annual Report | 17 Your Funds Expenses As a Fund shareholder, you can incur two types of costs:  Transaction costs, including sales charges (loads) on Fund purchases; and  Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 18 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Ending Expenses Paid Account Value Account Value During Period* Class A Actual 5/1/11 10/31/11 5/1/1110/31/11 Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class C Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Class R Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ Advisor Class Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, net of expense waivers, annualized for each class (A: 1.30%; C: 1.94%; R: 1.75%; and Advisor: 1.25%), multiplied by the average account value over the period, multiplied by 184/365 to reflect the one-half year period. Annual Report | 19 Franklin Templeton International Trust Statement of Investments, October 31, 2011 Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests 93.2% Australia 3.4% Amcor Ltd. Containers & Packaging $ BHP Billiton Ltd. Metals & Mining Commonwealth Bank of Australia Commercial Banks Computershare Ltd. IT Services CSL Ltd. Biotechnology David Jones Ltd. Multiline Retail Incitec Pivot Ltd. Chemicals Macquarie Group Ltd. Capital Markets Orica Ltd. Chemicals Rio Tinto Ltd. Metals & Mining SPDR S&P ASX 200 Fund ETF Diversified Financial Services Westpac Bancorp Commercial Banks Woolworths Ltd. Food & Staples Retailing WorleyParsons Ltd. Energy Equipment & Services Austria 0.8% Flughafen Wien AG Transportation Infrastructure Belgium 1.0% Anheuser-Busch InBev NV Beverages Brazil 2.2% Aliansce Shopping Centers SA Real Estate Management & Development Banco Santander Brasil SA Commercial Banks BRF-Brasil Foods SA Food Products aCyrela Brazil Realty SA Empreendimentos e Participacoes Household Durables Diagnosticos da America SA Health Care Providers & Services Ecorodovias Infraestrutura e Logistica SA Transportation Infrastructure QGEP Participacoes SA Oil, Gas & Consumable Fuels Santos Brasil Participacoes SA Transportation Infrastructure aVale SA Metals & Mining Canada 5.3% Agrium Inc. Chemicals Bank of Montreal Commercial Banks Bank of Nova Scotia Commercial Banks Bonavista Energy Corp. Oil, Gas & Consumable Fuels Brookfield Asset Management Inc., A Real Estate Management & Development Canadian Imperial Bank of Commerce Commercial Banks Canadian National Railway Co. Road & Rail Canadian Natural Resources Ltd. Oil, Gas & Consumable Fuels bCeltic Exploration Ltd. Oil, Gas & Consumable Fuels Cenovus Energy Inc. Oil, Gas & Consumable Fuels Gildan Activewear Inc. Textiles, Apparel & Luxury Goods Goldcorp Inc. Metals & Mining 24 | Annual Report Franklin Templeton International Trust Statement of Investments, October 31, 2011 (continued) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) Canada (continued) Home Capital Group Inc. Thrifts & Mortgage Finance $ IGM Financial Inc. Capital Markets Inmet Mining Corp. Metals & Mining MacDonald Dettwiler and Associates Ltd. Software Manulife Financial Corp. Insurance Metro Inc., A Food & Staples Retailing Mullen Group Ltd. Energy Equipment & Services Nuvista Energy Ltd. Oil, Gas & Consumable Fuels Power Corp. of Canada Insurance Power Financial Corp. Insurance Rogers Communications Inc., B Wireless Telecommunication Services Royal Bank of Canada Commercial Banks bSavanna Energy Services Corp. Energy Equipment & Services SNC-Lavalin Group Inc., A Construction & Engineering Sun Life Financial Inc. Insurance Suncor Energy Inc. Oil, Gas & Consumable Fuels Thomson Reuters Corp. Media The Toronto-Dominion Bank Commercial Banks TransCanada Corp. Oil, Gas & Consumable Fuels China 3.2% Anhui Conch Cement Co. Ltd., H Construction Materials China Construction Bank Corp., H Commercial Banks China Life Insurance Co. Ltd., H Insurance China Merchants Bank Co. Ltd., H Commercial Banks China Overseas Land & Investment Ltd. Real Estate Management & Development China Resources Land Ltd. Real Estate Management & Development China Shenhua Energy Co. Ltd., H Oil, Gas & Consumable Fuels China Yurun Food Group Ltd. Food Products CNOOC Ltd. Oil, Gas & Consumable Fuels Dongfeng Motor Group Co. Ltd., H Automobiles Industrial and Commercial Bank of China Ltd., H Commercial Banks NVC Lighting Holdings Ltd. Household Products Parkson Retail Group Ltd. Multiline Retail aPetroChina Co. Ltd., H Oil, Gas & Consumable Fuels Yingde Gases Group Co. Ltd. Chemicals Denmark 0.6% Novo Nordisk AS, ADR Pharmaceuticals France 2.0% Loccitane International SA Specialty Retail Legrand SA Electrical Equipment Neopost SA Office Electronics Nexans SA Electrical Equipment Annual Report | 25 Franklin Templeton International Trust Statement of Investments, October 31, 2011 (continued) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) Germany 0.7% bdb x-trackers DAX ETF Diversified Financial Services $ Greece 0.3% aJumbo SA Specialty Retail Hong Kong 0.9% Dairy Farm International Holdings Ltd. Food & Staples Retailing Esprit Holdings Ltd. Specialty Retail Gourmet Master Co. Ltd. Hotels, Restaurants & Leisure Hong Kong Exchanges & Clearing Ltd. Diversified Financial Services Li & Fung Ltd. Distributors India 1.8% b,cFranklin India Growth Fund, Advisor Class Diversified Financial Services Indonesia 0.7% ACE Hardware Indonesia Specialty Retail Jasa Marga PT Transportation Infrastructure PT Adaro Energy Tbk Oil, Gas & Consumable Fuels PT Bank Rakyat Indonesia (Persero) Tbk Commercial Banks PT XL Axiata Tbk Diversified Telecommunication Services Ireland 0.9% DCC PLC Industrial Conglomerates Paddy Power PLC Hotels, Restaurants & Leisure Italy 0.8% Prysmian SpA Electrical Equipment Japan 6.5% Bridgestone Corp. Auto Components Daito Trust Construction Co. Ltd. Real Estate Management & Development DeNA Co. Ltd. Internet Software & Services FANUC Corp. Machinery Fast Retailing Co. Ltd. Specialty Retail Hitachi Ltd. Electronic Equipment, Instruments & Components Isuzu Motors Ltd. Automobiles JS Group Corp. Building Products aKDDI Corp. Wireless Telecommunication Services 13 Kewpie Corp. Food Products Komatsu Ltd. Machinery Kuraray Co. Ltd. Chemicals Kyocera Corp. Electronic Equipment, Instruments & Components Mitsubishi Chemical Holdings Corp. Chemicals Mitsubishi Corp. Trading Companies & Distributors Mitsubishi UFJ Financial Group Inc. Commercial Banks 26 | Annual Report Franklin Templeton International Trust Statement of Investments, October 31, 2011 (continued) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) Japan (continued) Mitsui Fudosan Co. Ltd. Real Estate Management & Development $ Mitsui Mining & Smelting Co. Ltd. Metals & Mining Nidec Corp. Electrical Equipment Nippon Paint Co. Ltd. Chemicals Nissan Motor Co. Ltd. Automobiles aORIX Corp. Diversified Financial Services Otsuka Holdings Co. Ltd. Pharmaceuticals Rakuten Inc. Internet & Catalog Retail 26 Seven & I Holdings Co. Ltd. Food & Staples Retailing Shimadzu Corp. Electronic Equipment, Instruments & Components bSkymark Airlines Inc. Airlines Toray Industries Inc. Chemicals Toyota Motor Corp. Automobiles Kuwait 0.3% bMabanee Co SAKC Construction & Engineering Mobile Telecommunications Co. Wireless Telecommunication Services National Mobile Telecommunications Co. Wireless Telecommunication Services Yiaco Medical Co. KSCC Health Care Providers & Services Malaysia 0.1% Bursa Malaysia Bhd. Diversified Financial Services Mexico 0.5% iShares MSCI Mexico Investable Market Index Fund ETF Diversified Financial Services Morocco 0.1% Douja Promotion Groupe Addoha SA Real Estate Management & Development Netherlands 3.2% Fugro NV Energy Equipment & Services Koninklijke Vopak NV Transportation Infrastructure bQIAGEN NV Life Sciences Tools & Services Reed Elsevier NV Media Philippines 0.1% Globe Telecom Inc. Wireless Telecommunication Services Portugal 0.3% bBrisa Auto Estradas De Portugal SA Transportation Infrastructure Qatar 0.3% Commercial Bank of Qatar Commercial Banks Industries Qatar Industrial Conglomerates Qatar National Bank Commercial Banks Annual Report | 27 Franklin Templeton International Trust Statement of Investments, October 31, 2011 (continued) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) Russia 0.7% bdb x-trackers MSCI Russia Capped Index ETF Diversified Financial Services $ Singapore 1.2% Avago Technologies Ltd. Semiconductors & Semiconductor Equipment Singapore Exchange Ltd. Diversified Financial Services Singapore Telecommunications Ltd. Diversified Telecommunication Services South Africa 0.8% iShares MSCI South Africa Index Fund ETF Diversified Financial Services South Korea 2.7% Daelim Industrial Co. Construction & Engineering Daewoo International Corp. Trading Companies & Distributors bDaum Communication Corp. Internet Software & Services Fila Korea Ltd. Textiles, Apparel & Luxury Goods Hana Financial Group Inc. Commercial Banks Hankook Tire Co. Ltd. Auto Components Hyundai Engineering & Construction Co. Ltd. Construction & Engineering Hyundai GLOVIS Co. Ltd. Air Freight & Logistics Hyundai Motor Co. Ltd. Automobiles Hyundai Steel Co. Metals & Mining bJCEntertainment Corp. Software Kia Motors Corp. Automobiles Korean Air Lines Co. Ltd. Airlines LG Chem Ltd. Chemicals 77 LIG Insurance Co. Ltd. Insurance Modetour Network Inc. Hotels, Restaurants & Leisure bNeowiz Internet Corp. Internet Software & Services Samsung C&T Corp. Trading Companies & Distributors Samsung Electronics Co. Ltd. Semiconductors & Semiconductor Equipment SK Innovation Co. Ltd. Oil, Gas & Consumable Fuels Woori Finance Holdings Co. Ltd. Commercial Banks Switzerland 1.5% ABB Ltd. Electrical Equipment bDufry AG Specialty Retail Roche Holding AG Pharmaceuticals Taiwan 1.9% Catcher Technology Co. Ltd. Computers & Peripherals Cheng Shin Rubber Industry Co. Ltd. Auto Components Chinatrust Financial Holding Co. Ltd. Commercial Banks Chunghwa Telecom Co. Ltd. Diversified Telecommunication Services Far Eastern Department Stores Ltd. Multiline Retail Formosa Chemicals & Fibre Corp. Chemicals Formosa Plastics Corp. Chemicals 28 | Annual Report Franklin Templeton International Trust Statement of Investments, October 31, 2011 (continued) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) Taiwan (continued) Fubon Financial Holding Co. Ltd. Diversified Financial Services $ Taiwan Semiconductor Manufacturing Co. Ltd. Semiconductors & Semiconductor Equipment bYuanta Financial Holding Co. Ltd. Capital Markets Thailand 0.2% Bangkok Bank PCL, fgn. Commercial Banks Siam Commercial Bank PCL, fgn. Commercial Banks Turkey 0.2% iShares MSCI Turkey ETF Diversified Financial Services United Arab Emirates 0.2% bDepa Ltd. Commercial Services & Supplies Emaar Properties PJSC Real Estate Management & Development United Kingdom 10.4% Carpetright PLC Specialty Retail De La Rue PLC Commercial Services & Supplies Diageo PLC Beverages Dignity PLC Diversified Consumer Services Hiscox Ltd. Insurance Homeserve PLC Commercial Services & Supplies International Personal Finance PLC Diversified Financial Services Lancashire Holdings Ltd. Insurance Reckitt Benckiser Group PLC Household Products b,dRolls-Royce Group PLC, C Aerospace & Defense Rolls-Royce Holdings PLC Aerospace & Defense Rotork PLC Machinery The Sage Group PLC Software Savills PLC Real Estate Management & Development Standard Chartered PLC Commercial Banks Tesco PLC Food & Staples Retailing United States 37.4% Abercrombie & Fitch Co., A Specialty Retail ACE Ltd. Insurance bAcme Packet Inc. Communications Equipment Aflac Inc. Insurance Albemarle Corp. Chemicals bAmazon.com Inc. Internet & Catalog Retail bAmerican Tower Corp., A Wireless Telecommunication Services Anadarko Petroleum Corp. Oil, Gas & Consumable Fuels bApple Inc. Computers & Peripherals bAruba Networks Inc. Communications Equipment Annual Report | 29 Franklin Templeton International Trust Statement of Investments, October 31, 2011 (continued) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) United States (continued) bBiogen Idec Inc. Biotechnology $ BlackRock Inc. Capital Markets bBorgWarner Inc. Auto Components Celanese Corp., A Chemicals bCelgene Corp. Biotechnology bCerner Corp. Health Care Technology Chevron Corp. Oil, Gas & Consumable Fuels bChipotle Mexican Grill Inc. Hotels, Restaurants & Leisure bCitrix Systems Inc. Software bCognizant Technology Solutions Corp., A IT Services bConcho Resources Inc. Oil, Gas & Consumable Fuels Cummins Inc. Machinery Danaher Corp. Industrial Conglomerates bDaVita Inc. Health Care Providers & Services bDexCom Inc. Health Care Equipment & Supplies bDicks Sporting Goods Inc. Specialty Retail bDIRECTV, A Media bDiscovery Communications Inc., C Media Ecolab Inc. Chemicals bEdwards Lifesciences Corp. Health Care Equipment & Supplies bEMC Corp. Computers & Peripherals Emerson Electric Co. Electrical Equipment Expeditors International of Washington Inc. Air Freight & Logistics bExpress Scripts Inc. Health Care Providers & Services bF5 Networks Inc. Communications Equipment FactSet Research Systems Inc. Software Fastenal Co. Trading Companies & Distributors bFMC Technologies Inc. Energy Equipment & Services bFortinet Inc. Software bGilead Sciences Inc. Biotechnology Halliburton Co. Energy Equipment & Services bHub Group Inc., A Air Freight & Logistics bInformatica Corp. Software International Business Machines Corp. IT Services Johnson Controls Inc. Auto Components bKansas City Southern Road & Rail bKey Energy Services Inc. Energy Equipment & Services bLam Research Corp. Semiconductors & Semiconductor Equipment MasterCard Inc., A IT Services McKesson Corp. Health Care Providers & Services Mead Johnson Nutrition Co., A Food Products Merck & Co. Inc. Pharmaceuticals Microchip Technology Inc. Semiconductors & Semiconductor Equipment National Instruments Corp. Electronic Equipment, Instruments & Components bNetApp Inc. Computers & Peripherals 30 | Annual Report Franklin Templeton International Trust Statement of Investments, October 31, 2011 (continued) Franklin World Perspectives Fund Industry Shares/Units Value Common Stocks and Other Equity Interests (continued) United States (continued) NIKE Inc., B Textiles, Apparel & Luxury Goods $ bNuance Communications Inc. Software Oracle Corp. Software PepsiCo Inc. Beverages Praxair Inc. Chemicals Precision Castparts Corp. Aerospace & Defense bPriceline.com Inc. Internet & Catalog Retail QEP Resources Inc. Oil, Gas & Consumable Fuels QUALCOMM Inc. Communications Equipment Ralph Lauren Corp. Textiles, Apparel & Luxury Goods bRed Hat Inc. Software Rockwell Automation Inc. Electrical Equipment bSalesforce.com Inc. Software Schlumberger Ltd. Energy Equipment & Services bSignature Bank Commercial Banks SM Energy Co. Oil, Gas & Consumable Fuels bStericycle Inc. Commercial Services & Supplies T. Rowe Price Group Inc. Capital Markets bTrimble Navigation Ltd. Electronic Equipment, Instruments & Components bUnder Armour Inc., A Textiles, Apparel & Luxury Goods United Technologies Corp. Aerospace & Defense Visa Inc., A IT Services The Walt Disney Co. Media Waste Connections Inc. Commercial Services & Supplies bWaters Corp. Life Sciences Tools & Services Wells Fargo & Co. Commercial Banks bWhiting Petroleum Corp. Oil, Gas & Consumable Fuels Whole Foods Market Inc. Food & Staples Retailing Wynn Resorts Ltd. Hotels, Restaurants & Leisure Xilinx Inc. Semiconductors & Semiconductor Equipment Total Common Stocks and Other Equity Interests (Cost $25,510,796) eParticipatory Notes 0.7% Saudi Arabia 0.7% Credit Suisse International, SAFCO (Saudi Arabian Fertilizer Co.), 10/31/12 Chemicals HSBC Bank PLC bAl Rajhi Bank, 8/13/14 Commercial Banks Banque Saudi Fransi, 4/20/12 Commercial Banks Annual Report | 31 Franklin Templeton International Trust Financial Statements Statement of Assets and Liabilities October 31, 2011 Franklin World Perspectives Fund Assets: Investments in securities: Cost $ Value $ Cash Foreign currency, at value (cost $66,077) Receivables: Investment securities sold Capital shares sold Dividends Offering costs Total assets Liabilities: Payables: Investment securities purchased Capital shares redeemed Affiliates Accrued expenses and other liabilities Total liabilities Net assets, at value $ Net assets consist of: Paid-in capital $ Undistributed net investment income Net unrealized appreciation (depreciation) ) Accumulated net realized gain (loss) ) Net assets, at value $ Annual Report | The accompanying notes are an integral part of these financial statements. | 33 Franklin Templeton International Trust Financial Statements (continued) Statement of Assets and Liabilities (continued) October 31, 2011 Franklin World Perspectives Fund Class A: Net assets, at value $ Shares outstanding Net asset value per sharea $ Maximum offering price per share (net asset value per share ÷ 94.25%) $ Class C: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per sharea $ Class R: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ Advisor Class: Net assets, at value $ Shares outstanding Net asset value and maximum offering price per share $ aRedemption price is equal to net asset value less contingent deferred sales charges, if applicable. 34 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin Templeton International Trust Financial Statements (continued) Statement of Operations for the period ended October 31, 2011a Franklin World Perspectives Fund Investment income: Dividends (net of foreign taxes of $31,047) $ Interest Total investment income Expenses: Management fees (Note 3a) Administrative fees (Note 3b) Distribution fees: (Note 3c) Class A Class C Class R Transfer agent fees (Note 3e) Custodian fees (Note 4) Reports to shareholders Registration and filing fees Professional fees Amortization of offering costs Other Total expenses Expense reductions (Note 4) ) Expenses waived/paid by affiliates (Note 3f) ) Net expenses Net investment income Realized and unrealized gains (losses): Net realized gain (loss) from: Investments ) Foreign currency transactions ) Net realized gain (loss) ) Net change in unrealized appreciation (depreciation) on: Investments ) Translation of other assets and liabilities denominated in foreign currencies ) Net change in unrealized appreciation (depreciation) ) Net realized and unrealized gain (loss) ) Net increase (decrease) in net assets resulting from operations $ ) aFor the period December 16, 2010 (commencement of operations) to October 31, 2011. Annual Report | The accompanying notes are an integral part of these financial statements. | 35 Franklin Templeton International Trust Notes to Financial Statements Franklin World Perspectives Fund 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES Franklin Templeton International Trust (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of four separate funds. The Franklin World Perspectives Fund (Fund) is included in this report. The financial statements of the remaining funds in the Trust are presented separately. Effective December 16, 2010, the Fund commenced operations offering four classes of shares: Class A, Class C, Class R, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, distribution fees, voting rights on matters affecting a single class and its exchange privilege. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in securities and other financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees, the Fund may utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and Exchange Traded Funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing net asset value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign Annual Report | 37 Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin World Perspectives Fund 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) a. Financial Instrument Valuation (continued) exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. The Fund has procedures to determine the fair value of securities and other financial instruments for which market prices are not readily available or which may not be reliably priced. Under these procedures, the Fund primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. The Fund may also use an income-based valuation approach in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. Trading in securities on foreign securities stock exchanges and over-the-counter markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the investment manager monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. b. Foreign Currency Translation Portfolio securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars based on the exchange rate of such currencies against U.S. dollars on the date of valuation. The Fund may enter into foreign currency exchange contracts to facilitate transactions denominated in a foreign currency. Purchases and sales of securities, income and expense items denominated in foreign currencies are translated into U.S. dollars at the exchange rate in effect on the transaction date. Portfolio securities and assets and liabilities denominated in foreign currencies contain risks that those currencies will decline in value relative to the 38 | Annual Report Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin World Perspectives Fund 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) b. Foreign Currency Translation (continued) U.S. dollar. Occasionally, events may impact the availability or reliability of foreign exchange rates used to convert the U.S. dollar equivalent value. If such an event occurs, the foreign exchange rate will be valued at fair value using procedures established and approved by the Trusts Board of Trustees. The Fund does not separately report the effect of changes in foreign exchange rates from changes in market prices on securities held. Such changes are included in net realized and unrealized gain or loss from investments on the Statement of Operations. Realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions and the difference between the recorded amounts of dividends, interest, and foreign withholding taxes and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in foreign exchange rates on foreign denominated assets and liabilities other than investments in securities held at the end of the reporting period. c. Securities Purchased on a Delayed Delivery Basis The Fund purchases securities on a delayed delivery basis, with payment and delivery scheduled for a future date. These transactions are subject to market fluctuations and are subject to the risk that the value at delivery may be more or less than the trade date purchase price. Although the Fund will generally purchase these securities with the intention of holding the securities, it may sell the securities before the settlement date. Sufficient assets have been segregated for these securities. d. Participatory Notes The Fund invests in Participatory Notes (P-Notes). P-notes are promissory notes that are designed to offer a return linked to the performance of a particular underlying equity security or market. P-Notes are issued by banks or broker-dealers and allow the fund to gain exposure to common stocks in markets where direct investment is not allowed. Income received from P-Notes is recorded as dividend income in the Statement of Operations. P-Notes may contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract. These securities may be more volatile and less liquid than other investments held by the Fund. e. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its taxable income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision Annual Report | 39 Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin World Perspectives Fund 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) e. Income Taxes (continued) for U.S. federal income taxes is required. The Fund files U.S. income tax returns as well as tax returns in certain other jurisdictions. The Fund records a provision for taxes in its financial statements including penalties and interest, if any, for a tax position taken on a tax return (or expected to be taken) when it fails to meet the more likely than not (a greater than 50% probability) threshold and based on the technical merits, the tax position may not be sustained upon examination by the tax authorities. As of October 31, 2011, the Fund has determined that no provision for income tax is required in the Funds financial statements. The Fund may be subject to foreign taxation related to income received, capital gains on the sale of securities and certain foreign currency transactions in the foreign jurisdictions in which it invests. Foreign taxes, if any, are recorded based on the tax regulations and rates that exist in the foreign markets in which the Fund invests. When a capital gain tax is determined to apply the Fund records an estimated deferred tax liability for unrealized gains on these securities in an amount that would be payable if the securities were disposed of on the valuation date. f. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Dividend income is recorded on the ex-dividend date except that certain dividends from foreign securities are recognized as soon as the Fund is notified of the ex-dividend date. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Common expenses incurred by the Trust are allocated among the funds based on the ratio of net assets of each fund to the combined net assets of the Trust. Fund specific expenses are charged directly to the fund that incurred the expense. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. 40 | Annual Report Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin World Perspectives Fund 3. TRANSACTIONS WITH AFFILIATES (continued) b. Administrative Fees The Fund pays an administrative fee to FT Services of 0.20% per year of the average daily net assets of the Fund. c. Distribution Fees The Trusts Board of Trustees has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Under the Funds Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Funds Class C and R compensation distribution plans, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Funds shares up to the maximum annual plan rate for each class. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Class R % d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Funds shares for the period: Sales charges retained net of commissions paid to unaffiliated broker/dealers $ CDSC retained $ 74 e. Transfer Agent Fees For the period ended October 31, 2011, the Fund paid transfer agent fees of $5,771, of which $3,002 was retained by Investor Services. Annual Report | 43 Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin World Perspectives Fund 3. TRANSACTIONS WITH AFFILIATES (continued) f. Waiver and Expense Reimbursements Advisers and FT Services have contractually agreed in advance to waive or limit their respective fees and to assume as their own expense certain expenses otherwise payable by the fund so that the common expenses (i.e. a combination of management fees, administrative fees, and other expenses, but excluding distribution fees, and acquired fund fees and expenses) for each class of the Fund do not exceed 1.25% (other than certain non-routine expenses or costs, including those relating to litigation, indemnification, reorganizations, and liquidations) until March 1, 2012. g. Other Affiliated Transactions At October 31, 2011, Franklin Resources, Inc. owned 89.34% of the Funds outstanding shares. 4. EXPENSE OFFSET ARRANGEMENT The Fund has entered into an arrangement with its custodian whereby credits realized as a result of uninvested cash balances are used to reduce a portion of the Funds custodian expenses. During the period ended October 31, 2011, the custodian fees were reduced as noted in the Statement of Operations. 5. INCOME TAXES For tax purposes, capital losses may be carried over to offset future capital gains, if any. At October 31, 2011, the Fund had capital loss carryforwards of $706,192 expiring in 2019. Under the Regulated Investment Company Modernization Act of 2010, the Fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Post-enactment capital loss carryforwards will retain their character as either short-term or long-term capital losses rather than being considered short-term as under previous law. Any post-enactment capital losses generated will be required to be utilized prior to the losses incurred in pre-enactment tax years. The tax character of distributions paid during the period ended October 31, 2011, was as follows: Distributions paid from: Ordinary income $ 44 | Annual Report Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin World Perspectives Fund 5. INCOME TAXES (continued) At October 31, 2011, the cost of investments, net unrealized appreciation (depreciation), and undistributed ordinary income for income tax purposes were as follows: Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) Distributable earnings  undistributed ordinary income $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of foreign capital gains tax, offering costs, and wash sales. 6. INVESTMENT TRANSACTIONS Purchases and sales of investments (excluding short term securities) for the period ended October 31, 2011, aggregated $45,247,893 and $18,581,564, respectively. 7. INVESTMENTS IN FRANKLIN INDIA GROWTH FUND The Fund may invest in the Franklin India Growth Fund, an open-end investment company managed by Advisers. Management fees paid by the Fund are reduced on assets invested in Franklin India Growth Fund, in an amount not to exceed the management fees paid by the Franklin India Growth Fund. 8. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 9. RESTRICTED SECURITIES The Fund invests in securities that are restricted under the Securities Act of 1933 (1933 Act) or which are subject to legal, contractual, or other agreed upon restrictions on resale. Restricted securities are often purchased in private placement transactions, and cannot be sold without prior Annual Report | 45 Franklin Templeton International Trust Notes to Financial Statements (continued) Franklin World Perspectives Fund 9. RESTRICTED SECURITIES (continued) registration unless the sale is pursuant to an exemption under the 1933 Act. Disposal of these securities may require greater effort and expense, and prompt sale at an acceptable price may be difficult. The Fund may have registration rights for restricted securities. The issuer generally incurs all registration costs. At October 31, 2011, the Fund held investments in restricted securities, excluding certain securities exempt from registration under the 1933 Act deemed to be liquid, as follows: Acquisition Shares Issuer Date Cost Value aRolls-Royce Group PLC, C Total Restricted Securities (0.01% of Net Assets) 10/26/11 $ $ aThe Fund also invests in unrestricted securities of the issuer, valued at $173,900 as of October 31, 2011. 10. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds investments and are summarized in the following fair value hierarchy:  Level 1  quoted prices in active markets for identical securities  Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed, credit risk, etc.)  Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. 46 | Annual Report Franklin Templeton International Trust Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Franklin World Perspectives Fund In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin World Perspectives Fund (one of the funds constituting the Franklin Templeton International Trust, hereafter referred to as the Fund) at October 31, 2011, and the results of its operations, the changes in its net assets and the financial highlights for the period December 16, 2010 (commencement of operations) through October 31, 2011, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit, which included confirmation of securities at October 31, 2011 by correspondence with the custodian and brokers, provides a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California December 16, 2011 48 | Annual Report 50 | Annual Report Annual Report | 51 52 | Annual Report Annual Report | 53 *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Charles B. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Franklin Resources, Inc. (Resources), which is the parent company of the Funds investment manager and distributor. Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Resources. Note 1: Charles B. Johnson is the father of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Funds Audit Committee since 2006. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an understanding of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. 54 | Annual Report Franklin Templeton International Trust Shareholder Information Franklin World Perspectives Fund Proxy Voting Policies and Procedures The Fund’s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Fund’s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Fund’s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission’s website at sec.gov and reflect the most recent 12-month period ended June 30. Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission’s website at sec.gov. The filed form may also be viewed and copied at the Commission’s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive the Fund’s financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called “householding,” will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | 55 This page intentionally left blank. Top 10 Sectors/Industries 10/31/11 % of Total Net Assets Household Durables % Capital Markets % Trading Companies & Distributors % Commercial Banks % Energy Equipment & Services % Diversified Financial Services % Electronic Equipment, Instruments & Components % Textiles, Apparel & Luxury Goods % Diversified Consumer Services % Personal Products % (AC) World ex USA Small Cap Index, which measures performance of international small capitalization stocks in developed and emerging markets.1 In comparison, the Fund also underperformed the -3.64% total return of its previous benchmark, the MSCI Europe, Australasia, Far East (EAFE) Index, which tracks stock performance in global developed markets excluding the U.S. and Canada.1 The MSCI AC World ex USA Small Cap Index replaced the MSCI EAFE Index because we believe it provides a better comparison to the Funds portfolio composition. Please note that index performance information is provided for reference and we do not attempt to track an index but rather undertake investments on the basis of fundamental research. You can find the Funds long-term performance data in the Performance Summary beginning on page 9. Economic and Market Overview Global stocks generally entered the 12-month review period with positive momentum as considerable policy support in the developed world helped sustain global economic growth and corporate earnings remained strong. At the beginning of the period regional conditions diverged widely. In emerging markets, rapid credit and capacity growth prompted monetary consolidation and tighter lending standards to counter inflationary forces, while in Europe, leaders also initially focused on inflation despite gathering pressure from debt and growth headwinds. U.S. policymakers, however, prioritized growth, responding aggressively to signs of an economic slowdown by announcing a second round of quantitative easing and extending Bush-era tax cuts early in the reporting period. Despite such stabilizing efforts, a confluence of events in the early months of 2011 significantly escalated market volatility. First, civil insurrections swept North Africa and the Middle East as democracy advocates deposed a number of long-standing regimes, leading to heightened volatility in global oil and gas markets. Then, Japan suffered its biggest earthquake on record, followed by a destructive tsunami and nuclear crisis. These events led to sharp market declines in Japan and across the globe. Yet, despite the dramatic headlines and pronounced market volatility, global stocks largely weathered this turmoil, underpinned by accommodative policy and economic and earnings resilience. 1. Source: © 2011 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. The indexes are unmanaged and include reinvested dividends. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 4 | Annual Report More significant setbacks came later in the review period, including the downgrade of the U.S. long-term credit rating to AA+ from AAA in August after a last-minute budget compromise narrowly averted a government shutdown. Sovereign debt burdens and economic growth headwinds emerged as leading sources of investor concern, and Europe became the primary region of focus given its debt complications and growth challenges. Over the course of the reporting period, Greece, Portugal and Ireland accepted bailouts, Spains and Italys credit ratings were downgraded, and many European governments imposed painful austerity measures seeking to shrink fiscal deficits. By period-end, policymakers had increased the size of the European Financial Stability Facility  the regions bailout fund  to one trillion euros and agreed to provide financing and capital to stressed regional lenders. Europes greater policy commitment generally helped stocks rebound sharply in October, aided further by benign economic data, resilient corporate profits and a general sense among investors that equities had become oversold. However, for the period as a whole, global developed and emerging countries stocks, as measured by the MSCI AC World Index, ultimately declined as many investors avoided perceived risk and sought traditional safe havens like gold, reserve currencies and higher quality fixed income securities. Investment Strategy We take a bottom-up, value-oriented, long-term approach to investing. We focus our analysis on the market price of a companys securities relative to our evaluation of the companys long-term earnings, asset value and cash flow potential. We also consider a companys price/earnings ratio, profit margins and liquidation value. We are patient investors and may hold a security for several years as we wait for the market to recognize a companys true worth. Managers Discussion The Fund had several underperformers during a difficult and volatile fiscal year in global stock markets. Billabong International (sold by period-end) is an Australian global brand-management company that designs, markets and distributes surfing-related apparel and accessories under the Billabong brand. During the period, the companys shares were impacted by global economic headwinds, a downward revision to the companys 2012 earnings forecast and a strong Australian dollar (making Australian exports more expensive for foreign buyers). Looking at the longer term, we believe Billabong has a strong Top 10 Equity Holdings 10/31/11 Company % of Total Sector/Industry, Country Net Assets Aziumut Holding SpA % Capital Markets, Italy Kobayashi Pharmaceutical Co. Ltd. % Personal Products, Japan Kloeckner & Co. SE % Trading Companies & Distributors, Germany HudBay Minerals Inc. % Metals & Mining, Canada Bellway PLC % Household Durables, U.K. Korea Investment Holdings Co. Ltd. % Capital Markets, South Korea Genworth MI Canada Inc. % Thrifts & Mortgage Finance, Canada Bovis Homes Group % Household Durables, U.K. Canaccord Financial Inc. % Capital Markets, Canada Emeco Holdings Ltd. % Trading Companies & Distributors, Australia Annual Report | 5 balance sheet, a solid dividend yield and the opportunity to grow with the rising popularity of surfing, snowboarding and skateboarding. Australias Downer EDI provides engineering and infrastructure management services to the public and private rail, road, power, telecommunications and mining sectors in Australia, New Zealand and Asia. The share price declined due to concerns regarding the future level of mining capital expenditure in Australia after recent tax changes. At period-end, we believed the company remained poised to benefit from favorable industry trends within its underlying businesses that could enable it to generate attractive growth over the longer term. U.K.-based GAME Group is Europes largest retailer of computer software, video games, electronic gaming consoles and related products. In our analysis, it is a fundamentally strong company with a solid balance sheet. However, during the period the company suffered as its store-based business model came under pressure, with customers increasingly looking online to purchase games. GAME Group responded to the trend with a plan to rationalize its portfolio of physical stores while moving to a multi-channel selling strategy that will include web-based sales, which we believe holds the potential to improve its profit margins. In contrast, some holdings performed well during the year under review, helping to mitigate the Funds losses. These included Bovis Homes Group, Emeco Holdings and Megane Top (sold by period-end). Bovis is one of the U.K.s largest homebuilders. The company has a strong track record in land buying and held net cash on its balance sheet during the Funds fiscal year, allowing it to survive the recent, severe downturn in home construction. Given the difficult state of the U.K. housing market, the company enjoyed surprisingly strong trading over the period, benefiting primarily from the fact that it achieved stronger house sales  and at higher prices  than the market had predicted. Bovis shares received additional support due to proposed changes to U.K. housing regulations that may potentially make development projects easier to undertake. 6 | Annual Report Emeco is the leading supplier of heavy earthmoving equipment rentals to the Australian mining industry. The companys focus is on coal and gold extraction, with a growing presence in iron ore. Its share price rose strongly during the period as the companys earnings results through September 2011 were buoyed by rising demand and its recent exit from underperforming U.S. and European operations, while Australian mining industry sentiment revived with the demise of a planned mineral tax. The Funds shares of Megane Top, a Japanese manufacturer and retailer of eyeglass frames, rose on sharply raised guidance in regard to the companys profitability and strong sales growth. Megane Top realized impressive operating results, aided in part by the fact that it seeks to source its supplies directly. Also, by manufacturing some of its own eyeglass frames, the company knows manufacturing costs and is able to better negotiate with its suppliers. Meganes simple pricing (all inclusive with no additional charges) and convenience through speed processing also differentiates the company from its competitors. In our analysis, the company holds the potential to further drive earnings growth as it expands its base of retail stores. It is important to recognize the effect of currency movements on the Funds performance. In general, if the value of the U.S. dollar goes up compared with a foreign currency, an investment traded in that foreign currency will go down in value because it will be worth fewer U.S. dollars. This can have a negative effect on Fund performance. Conversely, when the U.S. dollar weakens in relation to a foreign currency, an investment traded in that foreign currency will increase in value, which can contribute to Fund performance. For the 12 months ended October 31, 2011, the U.S. dollar decreased in value relative to most major currencies. As a result, the Funds performance was positively affected by the portfolios predominant investment in securities with non-U.S. currency exposure. However, one cannot expect the same result in future periods. Annual Report | 7 Annual Report | 9 10 | Annual Report Annual Report | 11 12 | Annual Report Performance Summary (continued) Endnotes Special risks are associated with foreign investing, including currency fluctuations, economic instability and political developments. Investments in emerging markets involve heightened risks related to the same factors, in addition to those associated with these markets smaller size and lesser liquidity. In addition, smaller company stocks have historically exhibited greater price volatility than large-company stocks, particularly over the short term. The manager applies various techniques and analyses in making investment decisions for the Fund, but there can be no guarantee that these decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class B:
